Dismissed and Memorandum Opinion filed December 8, 2005








Dismissed and Memorandum Opinion filed December 8,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01156-CR
____________
 
JOHN EDMUND
LeBLANC, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 179th
District Court
Harris County,
Texas
Trial Court Cause No.
934,268
 

 
M E M O R A N D U M   O P I N I O N




Appellant entered a guilty plea to burglary of a habitation
with intent to commit theft.  The trial
court deferred a finding of guilt, and placed appellant on community
supervision for eight years, and assessed a $500 fine.  The State subsequently moved to adjudicate
appellant=s guilt.  Appellant entered a plea of true to the
allegations in the motion, and on 
October 11, 2005, the trial court sentenced appellant to confinement for
three years in the Institutional Division of the Texas Department of Criminal
Justice and assessed a $500 fine. As part of his plea agreement with the State,
appellant executed a written waiver of his right to appeal.  Appellant nonetheless filed a pro se notice
of appeal.  Because appellant has waived
his right to appeal, we dismiss. 
The trial court entered a certification of the defendant=s right to appeal in which the court
certified that the defendant has no right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The trial
court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).  The trial court=s certification states the case
involves a plea bargain and appellant has no right to appeal.  Because the restrictions of rule 25.2 do not
apply to plea bargains entered at adjudication proceedings, we cannot dismiss
the appeal on that basis.  See Dears
v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005).  However, appellant=s waiver of his right to appeal
provides an independent basis to dismiss the appeal.  See Blanco v. State, 18 S.W.3d 218, 219-20
(Tex. Crim. App. 2000).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 8, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.
Do Not Publish C Tex. R. App.
P. 47.2(b).